Citation Nr: 0425961	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-09 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which declined to reopen a claim for service 
connection for sarcoidosis.  In June 2002, the veteran 
testified by videoconference hearing before C.P. Russell who 
is the Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this claim.  38 U.S.C.A. § 7102(b) (West 
2002).  The Board remanded the claim to the RO in January 
2003 for further development.


FINDINGS OF FACT

1.  In an unappealed August 1994 decision, the RO denied a 
claim for service connection for sarcoidosis on the basis 
that the evidence failed to show that such disability was 
causally related to service or manifest to a compensable 
degree within one year from his separation therefrom.

2.  Additional evidence submitted since the RO's August 1994 
decision is not material as it does not competently address 
whether the veteran's sarcoidosis is causally related to 
service or was manifest to a compensable degree within one 
year from his separation therefrom.


CONCLUSIONS OF LAW

1.  The RO's August 1994 decision denying service connection 
for sarcoidosis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1994).

2.  The evidence added to the record subsequent to the RO's 
August 1994 decision is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 
1112, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran filed his claim 
to reopen by means of a VA Form 21-4138 filing received in 
August 1996.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC also held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 2004 U.S. App. 
Vet. Claims (U.S. App. Cl. June 24, 2004) (Pelegrini II) 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II Court 
also held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in April 1997 
which is prior to enactment of the VCAA on November 9, 2000.  
A February 1998 Statement of the Case (SOC) advised the 
veteran of the legal standards applicable to the claim, the 
evidence reviewed, and the Reasons and Bases for denying his 
claim in the initial AOJ decision.  The veteran was provided 
his VCAA letter on March 7, 2003 which advised him of the 
type(s) of evidence and information deemed necessary to 
substantiate the claim as well as the relative duties on the 
part of the claimant and VA in developing the claim.  This 
letter included sections entitled "What Must the Evidence 
Show to Establish Entitlement," "What Is VA's Duty to 
Assist You To Obtain Evidence For Your Claim," "What 
Information Or Evidence Do We Still Need From You," "When 
And Where Do You Send The Information Or Evidence," "What 
If You Have No Other Evidence To Furnish," "When You Will 
Hear From Us," and "Do You Have Questions Or Need 
Assistance?" (emphasis original).  This letter also advised 
the veteran as follows:

Your remand claim for service connection for 
sarcoidosis was previously denied by rating 
decision of August 4, 1994 because there is 
no evidence the condition began during active 
duty or within one year of discharge.  You 
had one year from the notification of that 
denial to appeal the decision.  The one-year 
has passed.  The decision is final.  In order 
to reopen your claim, you would have to 
submit evidence not previously considered 
showing the condition was incurred in or 
aggravated by your active duty.  A current 
hospital report or examination report would 
not be sufficient to reopen your claim 
because it would not connect your disability 
to service.  The best evidence to submit 
would be statements from physicians who 
treated you during or soon after military 
service.  Their statements should show the 
dates of examination or treatment, findings 
and diagnoses.

In a statement received in March 2003, the veteran 
acknowledged his understanding of the VCAA requirements and 
signed a statement indicating "I am not aware of any source 
of evidence relevant to the claim other than that which the 
VA will attempt to obtain and/or which has already been 
identified" (emphasis added).  Based upon the above, the 
Board finds that the veteran has clearly understands the 
content requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the initial AOJ determination in this 
particular case was rendered more than 7 years ago over which 
time the veteran has identified for the RO all pertinent 
records, has submitted written argument in support of his 
claim, and has presented factual information under oath.  The 
unfavorable AOJ determination and subsequent SOC and 
Supplemental Statement of the Case (SSOC) provided to the 
veteran identified for him the dispositive issue on appeal.  
His VCAA letter specifically advised him that the types of 
evidence needed to reopen his claim, and the best evidence 
that could be submitted to accomplish a reopening.  The 
veteran has positively responded to his VCAA letter by 
indicating that he had no further evidence from "any 
source" that he could submit to substantiate his claim.  On 
this record, the Board finds that any defect with respect to 
the VCAA timing requirement in this case was harmless error 
and that the particular concern identified in Huston is 
obviously not present in this case.  See 38 C.F.R. § 20.1102 
(2003) (an error or defect by the Board which does not affect 
the merits of the issue or the substantive rights of a 
claimant will be considered harmless error and not a basis 
for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records were associated 
with the claims folder prior to the initiation of the claim.  
The RO has obtained all available VA and private clinic 
records identified by the veteran as relevant to his claim on 
appeal, and there are no outstanding requests to obtain any 
other relevant records that are both identified and 
available.  VA has no duty to provide a medical examination 
or obtain medical opinion absent a reopening of the claim.  
38 C.F.R. § 3.159(c)(2) (2003).  

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assistance has also been satisfied in this 
case.

In August 1994, the RO denied a claim of entitlement to 
service connection for sarcoidosis secondary to Agent Orange 
exposure.  This decision included a review on the merits 
under the Agent Orange regulations as well as a direct 
service connection basis under the general laws and 
regulations governing VA compensation entitlement.  See 
Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  The veteran 
was provided notice of this decision by letter dated August 
4, 1994, but he did not file a timely appeal.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1994) (the law extant required a Notice of Disagreement 
(NOD) to be filed with the AOJ determination within 1-year 
from the date that the AOJ mailed notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2003).  The veteran 
attempted to reopen the claim in August 1996, and this appeal 
ensues from the RO's April 1997 decision declining to reopen 
the claim.  The Board, therefore, agrees with the RO that the 
new and material standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

The Board notes that a newly revised standard for 
adjudicating new and material evidence claims is not 
applicable to the claim on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).  The standard 
applicable to this claim defines evidence as new when it is 
not merely cumulative or redundant of other evidence 
previously of record.  38 C.F.R. § 3.156(a) (1996).  Material 
evidence is evidence which bears directly and substantially 
upon the specific issue at hand, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Evidence is presumed 
credible for 
the purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence 
relied upon in reopening the claim must be both new and 
material.  Smith v. West, 12 Vet. App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Sarcoidosis may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from separation from service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material facts in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The benefit of the doubt rule, 
however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  In the RO's 
August 1994 decision, the RO denied a claim for service 
connection for sarcoidosis on the basis that the evidence 
failed to show that such disability was causally related to 
service or manifest to a compensable degree within one year 
from his separation therefrom.  The RO also determined that 
the veteran did not have the requisite service in Vietnam to 
allow consideration of the Agent Orange regulations.  In the 
case at hand, the veteran has limited his claim to a direct 
service connection basis.  Therefore, the veteran only needs 
to submit competent evidence that his sarcoidosis is causally 
related to service or had manifest to a compensable degree 
within one year from his separation therefrom to reopen the 
claim.

Evidence before the RO in August 1994 included the veteran's 
assertions that he manifested sarcoidosis as a result of 
exposure to an "unknown agent" during the Vietnam Era.  He 
indicated that his duties as a tractor trailer operator 
involved the transportation of amphibious vehicles and other 
equipment which he believed to have been exposed to Agent 
Orange.  He also reported working as a mechanic on diesel 
engines.

The veteran's service medical records were negative for a 
diagnosis of sarcoidosis.  Prior to his separation, the 
veteran did report symptoms of chest discomfort and wheezing, 
and expressed concern that he may have had some type of 
respiratory ailment.  He underwent an extensive evaluation 
for his complaints which included Pulmonary Function Testing 
(PFT), chest x-ray and complete blood count (CBC) testing.  
The clinical findings resulted in opinion by the Chief of 
Medical Service that "[t]here is no objective evidence of 
bronchopulmonary disease in this patient."  His Department 
of Defense Form 214 showed military occupational specialties 
(MOS) as an automobile mechanic (AutoMech) and tractor 
trailer operator (TracTrlOpr).  He did not have any foreign 
and/or sea service during his period of active duty.

The post-service medical evidence included a September 1974 
VA examination report which was silent for complaint of 
respiratory symptoms, indicated a "Negative" chest x-ray 
with "Lungs clear," and no abnormality of the respiratory 
system detected.  The veteran's VA clinic records first noted 
the presence of bilateral hilar prominence by x-ray 
examination in November 1987.  A VA admission record dated 
February 1992 reflected his reported symptoms pleuritic pain 
"x 8 months."  A bronchoscopy with brushing and washing and 
biopsy returned no pathological diagnosis at that time.  On 
August 26, 1993, he was placed on Prednisone therapy based 
upon an assessment of "sarcoidosis [with] moderate reduction 
in diffusing capacity & symptomatically worse."

Evidence submitted since the RO's August 1994 final decision 
include private and VA clinic records confirming a diagnosis 
of sarcoidosis treated with high dose corticosteroids.  None 
of these records document treatment for sarcoidosis in 
service or within one year from the veteran's separation 
therefrom.  None of these records include medical opinion 
that the veteran's sarcoidosis was first manifested in 
service, manifest to a compensable degree within one year 
from his separation, or is somehow causally related to 
event(s) in service.  The veteran himself has added detail 
that he manifested symptoms of pain in his chest and back of 
throat while in service.  He claims that a large growth was 
discovered at the time of his discharge which was "the size 
of a silver dollar."  He indicated that the lesion of his 
throat was similar to a lesion many years later that 
responded to his Prednisone which led him to believe that 
sarcoidosis was first manifested in service.  He claims that 
swollen lymph nodes were first detected in 1973.  He 
indicated, however, that there was no documentary evidence 
other than his testimony.  He also reflected a belief that, 
although he did not service in Vietnam, he transported 
chemicals while driving tractor trailer trucks which included 
containers of Agent Orange.

The private and VA medical records associated with the claims 
folder subsequent to the RO's August 1994 decision are not 
material to the issue at hand; the issue of whether the 
veteran has cured the previous evidentiary defect of no 
competent evidence of record suggesting that his sarcoidosis 
is causally related to service or had manifest to a 
compensable degree within one year from his separation 
therefrom.  The veteran has added new detail regarding 
symptoms which he believes may have been a manifestation of 
sarcoidosis in service.  This evidence, however, is also not 
material to the issue at hand.  This is so because his well-
intentioned self-diagnosis and lay belief of causation, in 
and of itself, holds no probative value in a matter requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2003).  The veteran's own lay 
assertions of medical diagnosis and causality cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Accordingly, the Board finds that the claim cannot be 
reopened due to the absence of any material evidence 
submitted in support of the claim.

In so deciding, the Board notes that the veteran testified in 
June 2002 that he was not raising a claim for service 
connection for sarcoidosis under VA's presumptive service 
connection regulations pertaining to exposure to herbicides, 
such as Agent Orange, while serving in the Republic of 
Vietnam.  See 38 C.F.R. § 3.309(e) (2003).  He has alleged 
potential exposure to Agent Orange while serving in the 
United States, and has chosen to proceed on a direct service 
connection basis.  The veteran clearly does not have the 
requisite service to render him eligible for consideration of 
VA's presumptive provisions pertaining to herbicide exposure, 
see 38 C.F.R. § 3.307(a)(6)(iii), and the Board finds no 
basis to consider such regulations sua sponte even when a 
sympathetic reading is given to his allegations.




ORDER

The claim for service connection for sarcoidosis is not 
reopened and the benefit sought on appeal is denied



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



